UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 26, 2015 American Housing Income Trust, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Maryland 333-150548 75-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 34225 N. 27th Drive, Building 5, Phoenix, Arizona 85085 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (623) 551-5808 (ISSUER TELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER EVENTS Item 8.01 Other Events On May 26, 2015, the Board of Directors unanimously approved that Direct Transfer, LLC is authorized to issue additional shares as required to facilitate requests to perform the round up of the fractional shares on a beneficial holder level following FINRA’s approval of the 1:1000 reverse stock split without further notification to or approval of the board. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Document Resolution of Board of Directors 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. American Housing Income Trust, Inc. May 28, 2015 By: /s/Eric Stoffers Eric Stoffers Chief Executive Officer and President 3
